DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 308-327 are pending as filed in the 09/26/2021.

Rejections
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 315, 319, and 324-326 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 315 recites the broad limitation “a resin” together with narrower limitations “a macroporous resin,” “a polar macroporous adsorption resin,” “an ion-exchange resin,” “an anion-exchange resin.” 
Claim 315 recites the broad limitation “a solid substance” together with the narrower limitations that are also solid substances, e.g., cellulose powder, zeolites, magnesia, glass, etc. 
Claim 315 recites the broad limitation “glass” together with the narrower limitation “zeolites.” 
Claim 315 recites the broad limitation “a porous substance” together with the narrower limitation “a macroporous adsorption resin,” “a polar macroporous adsorption resin,” and “zeolites.” 
Claim 315 recites the broad limitation “a macroporous adsorption resin” followed by the narrower limitation “a polar macroporous adsorption resin.” 
Claim 319 recites the broad limitation “alcohol” followed by the narrower limitation “ethanol.” 
Claim 324 recites “ayahuasca. . .iowaska.” These terms appear to be redundant or have the same intended meaning, thus, the inclusion of “iowaska” after “ayahuasca” creates confusion as to the scope of the invention. 
Claim 325 recites the method “according to claim 107,” however, there is no claim 107 pending leaving the dependency, and therefore the scope of the claim, unclear and indefinite.
Claim 326 includes a broad limitation “snacks,” together with numerous narrower subsets of snacks. 

Claim 326 recites the broad limitation “frozen desserts,” together with the narrower limitation “frozen custard.” 
Regarding claims 315, 319, and 326, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims are indefinite, because each creates questions or doubts as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

35 U.S.C. 102(a)(1): The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 308, 309, 311, 319, and 327 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tsujikawa, et al., Forensic Science International, 138:1-3 (2003).
	Tsujikawa anticipates claims 308, 309, 311, 319, and 327, because it teaches a method comprising grinding dried Psilocybe cubensis mushrooms into a fine powder, mixing 10 mg of the powder with 1 mL methanol for 30 minutes, filtering out the solids and separating the supernatant, evaporating the supernatant, resulting in a concentrated extract of P. cubensis. (p. 87, 2.3 Determination of alkaloids). The method of Tsujikawa resulted in recovery of both psilocin and psilocybin from P. cubensis. (Abstract; p. 90).

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 310, 312-318, and 320-326 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa, et al., Forensic Science International, 138:1-3 (2003), Kikura-Hanajiri, et al., Journal of Chromatography B, 825:29 (2005), Tylš, et al., European Neuropyschopharmacology, 24:342 (2014), US10933073B2 (issued 03/02/2021; priority to 02/09/2017), and Sarwar, Microgram Journal, 1:177 (2003). 
The essence of the Applicant’s invention is defined by claim 308 to be a method comprising mixing psilocybin mushrooms with a solvent, filtering the solids out of the mixture, and evaporating the solvent resulting in a psilocybin mushroom extract. As indicated in the anticipation rejection, application of these rudimentary extraction steps to psilocybin mushrooms is known. Specifically, Tsujikawa describes a method comprising grinding dried Psilocybe cubensis mushrooms into a fine powder, mixing 10 mg of the powder with 1 mL methanol for 30 minutes, filtering out the solids and separating the supernatant, evaporating the supernatant, resulting in a concentrated extract of P. cubensis. (p. 87, 2.3 Determination of alkaloids). The method of Tsujikawa resulted in recovery of both psilocin and psilocybin from P. cubensis. (Abstract; p. 90).
Tsujikawa does not teach the water content or activity as described in present claim 310. However, Tsujikawa describes the mushrooms as “dried,” and the Office does not have the facilities to determine the amount and activity of water in the “dried” mushrooms of Tsujikawa. As such, the Applicant bears the burden of demonstrating a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). Furthermore, without evidence of criticality, the water content and activity merely represent variables that are routinely optimized in determining best practices and optimal parameters. Generally, differences in variables such as concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Tsujikawa does not indicate the drying device in claim 312, filtration device as in claim 314, evaporation device as in claims 316 and 317, or apparatus as in claim 321, however, the essence of the claimed extraction of mushrooms is known and does not become patentable 
Tsujikawa does not teach pressurizing the mixture prior to filtration as in present claim 313 or heating the mixture as in claim 322. However, it is obvious to adjust optimizable variables such as pressure (concentration, temperature, extraction time, moisture, particle size, etc.). The technique of applying pressure in the solvent extraction process is an obvious parameter to vary in order to determine optimal parameters for diffusion coefficients, viscosity, and solvent strength, which directly impact extraction kinetics. Under pressure, the solvent may take on properties favoring the extraction process, such as high diffusion coefficients, low viscocity, and high solvent strength, which together with temperature modulation, results in increased extraction kinetics. As in claim 323, Tsujikawa also teaches mixing the solvent and mushrooms for 10 minutes. 
Tsujikawa describes analyzing the extract contents via HPLC rather than LC-MS, GC-MS, or ICP-MS as in claim 318. However, utilizing a different analytical technique than HPLC represents an obvious substitution to achieve the same result. Furthermore, as taught in Kikura-Hanajiri, the art recognizes GC-MS as a suitable means of determining the chemical constituency of psilocybin mushroom extract. For example, Kikura-Hanajiri describes a method comprising mixing 100 mg psilocybin mushroom powder with 2 mL methanol for 10 minutes, followed by centrifugation then filtering to remove solids, resulting in a psilocybin mushroom extract, analyzed using GC-MS. (p. 33, 2.4 Sample extraction methods; p. 34, 3.1 Qualitative analysis by GC-MS). 
Tsujikawa does not disclose an adsorbent as in claim 315. However, adsorbents represent an obvious choice to remove contaminants or unwanted chemicals from an extract, routinely used in the art of plant extraction. The ratio of contaminants to desired components is reasonably viewed as an adjustment of the concentration, a parameter that does not confer patentability without evidence of criticality. Concentration represents a parameter that is obvious to optimize in order to improve upon or provide alternative paths to what is already known. 

Tsujikawa does not teach combining the concentrated mushroom extract with the ingredients listed in claim 324. However, combining psilocybin mushroom extract with, e.g., cannabinoids, is obvious, because the art teaches such a combination as beneficial to regulating neurotransmitter receptors. (See, e.g., US10933073B2, Abstract; claims 1-13).  
Tsujikawa does not teach the mushroom extract as part of a food. However, combining mushroom extracts with food represents common knowledge in this art, as evidenced by US10933073B2, which teaches administration of a psilocybin mushroom extract in the form of a food product (col. 44, ll. 1-9), and mushrooms are commonly combined with chocolate (Sarwar, p. 177). 

Relevant Art
US20210393717A1 (published 12/23/2021; Notice of Allowance mailed 03/21/2022) teaches a process for producing a concentrated extract from psilocybin mushrooms, e.g., Psilocybe cubensis, Psilocybe cyanescens ([0012]; claim 12), comprising exposing dried, raw mushrooms to a solvent ([0012]: ethanol, water-ethanol, methanol, or water-methanol) to dissolve the psychoactive alkaloids, filtering the undissolved solids from the solvent, evaporating the solvent completely resulting in a concentrated extract of the psychoactive alkaloids from the source Psilocybe species. ([0011]-[0012]).
Saito, et al., Analytica Chimica Acta, 527:149 (2004) describes a method of determining psilocin in psilocybin mushrooms (P. cubensis, P. cyanescens), comprising mixing pulverized dried mushrooms with solvent for 30 minutes, followed by filtering for 5 minutes and separating the solids from liquid, followed by evaporating the extract under reduced pressure, resulting in concentrated psilocybin mushroom extracts. 

Conclusion
Claims 308-327 are pending.
Claims 308-327 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655